DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-22,25-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al (CN 106871175 translation PTO) in view of Ben-Shmuel et al (US 2010/115785) and Yahata et al (US 2008/0266012).
For claim 1 Guo discloses except where emphasized: 17. (New) A household appliance(abstract -microwave), comprising: a circuit component(power circuit board p 2 background, IGTB-transistor); a temperature detector (NTC temperature sampling circuit p 2 bottom) embodied as an IR detector and configured to sense a temperature (NTC temperature sensor p 2 bottom) of the circuit component (abstract, p 2 bottom); and a control facility (fig 1, power control plate- background, electric control box p 4 top) coupled to the temperature detector (IGTB connected to patch NTC, p 2 bottom) and configured to actuate the circuit component (p 4 middle protect over-temperature and temperature rise of each component of power board and reduce risk of burning out of power board) and to actuate the household appliance on the basis of temperature measurement data measured by the temperature detector(p 4 middle microprocessor each period once sampling temperature value and then limiting operating power).
The claim differs in that the temperature detector is an IR detector.
Ben-Shmuel teaches solid-state amplifier 112 (¶597) with an HF transistor (¶ 633)which forms the circuit component(¶635) for  a microwave ¶12, said control facility being configured to trigger in response to an occurrence of an event as determined by the measured temperature measurement data using an IR temperature sensor ¶882, an action which leads to a reduction of a temperature for an HF transistor(¶¶201,210,641,943).
Yahata teaches in ¶¶74,90,92 reducing operating period of solid state oscillator to prevent breakage and control of a circuit component using measured temperature measurement data ¶86 determined by an IR temperature sensor 904 which can be a connected thermocouple, ¶94 for an infrared sensor and a reduction of a temperature at a circuit component ¶17 for a microwave, oscillator 904.
The advantage is control and reduction of temperature of a circuit component.
The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo by using an IR temperature sensor measurement as taught by Ben-Shmuel and Yahata for control and reduction of temperature of a circuit component.
18. (New) The household appliance of claim 17, wherein the control facility is configured to trigger an action in response to an occurrence of an event as determined by the temperature measurement data. See the rejection of claim 17.

19. (New) The household appliance of claim 17, wherein the circuit component is an HF component (Ben Shmuel HF transistor ¶ 633) which is detectable by the TR( typo IR) detector. See the rejection of claim 17.

20. (New) The household appliance of claim 19, constructed in the form of a microwave appliance(abstract microwave), said HF component being embodied as a microwave component(IGTB tube is associated with the control box and power supply board p 2 bottom).

21. (New) The household appliance of claim 17, wherein the IR detector includes an IR sensor, which is oriented toward the circuit component(p 4 middle protect over-temperature and temperature rise of each component of power board and reduce risk of burning out of power board).

22. (New) The household appliance of claim 17, wherein the IR detector is spaced apart from the circuit component(NTC spaced apart fig 1).

25. (New) The household appliance of claim 18, wherein the action comprises a reduction of a power fed to the circuit component(p 4 middle microprocessor each period once sampling temperature value and then limiting operating power).

26. (New) The household appliance of claim 18, wherein the action comprises a change in at least one HF parameter(p 4 middle microprocessor each period once sampling temperature value and then limiting operating power to reduce temperature).

27. (New) The household appliance of claim 18, wherein the control facility is configured to identify as the occurrence of the event a temperature-critical operation of the circuit component so as to trigger the action(p 4 middle microprocessor each period once sampling temperature value and then limiting operating power).

28. (New) The household appliance of claim 27, wherein the temperature-critical operation comprises a predefined threshold value being reached or exceeded by a temporal temperature gradient(p 4 middle microprocessor each period once sampling temperature value and then limiting operating power,fig 2, p 4 middle “a plate loading microprocessor each power frequency period once sampling temperature value, and then according to the degree of the temperature limiting the operating power. when sampling temperature rising 75 ℃ or falling more than 70 ℃, the maximum operating power is 900W; when sampling temperature rising 80 ℃ or falling 75 ℃, operation is immediately stopped when maximum power is 600W; when the sample temperature is not less than 85 ℃, stopping, if the sample temperature is decreased to be equal to or less than 70 ℃ to restart.”).

29. (New) The household appliance of claim 27, wherein the temperature-critical operation comprises a predefined threshold value being reached or exceeded by a temperature(p 4 middle microprocessor each period once sampling temperature value and then limiting operating power,fig 2, p 4 middle “a plate loading microprocessor each power frequency period once sampling temperature value, and then according to the degree of the temperature limiting the operating power. when sampling temperature rising 75 ℃ or falling more than 70 ℃, the maximum operating power is 900W; when sampling temperature rising 80 ℃ or falling 75 ℃, operation is immediately stopped when maximum power is 600W; when the sample temperature is not less than 85 ℃, stopping, if the sample temperature is decreased to be equal to or less than 70 ℃ to restart.”).

30. (New) The household appliance of claim 17, constructed in the form of a microwave cooking appliance, which comprises a solid-state amplifier with an HF transistor which forms the circuit component, said control facility being configured to trigger in response to an occurrence of an event as determined by the measured temperature measurement data an action which leads to a reduction of a temperature at the HF transistor.

31. (New) The household appliance of claim 30, constructed such as to be without a circulator, without an end load, without a measuring facility for measuring a reflected microwave radiation and/or without a feedthrough network(fig 1,2,abstract,negative limitation).

32. (New) A method for operating a household appliance, comprising: sensing a temperature of a circuit component of the household appliance by an IR detector; and actuating by a control facility the household appliance in response to the temperature as sensed by the IR detector and transferred by the IR detector to the control facility. See the rejection of claim 1.

Claims 23,24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miura et al teaches in second ¶ that IR detector can be an infrared element, thermocouple or thermistor. The latter touch a circuit.
Libman (WO 2015/037004; US 9989417; WO 2018/0245983) discloses except where emphasized for claim 17: 17. (New) A household appliance (background, microwave), comprising: a circuit component; a temperature detector 170 (fig 2) embodied as an IR detector (p 12 l 31-p 13 l 5 IR radiation from sensor 130)and configured to sense a temperature 130A,130B of the circuit component; and a control facility 150,coupled to the temperature detector (fig 2) and configured to actuate the circuit component (fig 3,4)and to actuate the household appliance (fig 3,4)on the basis of temperature measurement data measured (p 12 l 31-p 13 l 6) by the temperature detector(p 3 l 5-p 4 l 20 p 14 l 25-p 16 l 30,p 24 l 10-15,fig 3,4).

    PNG
    media_image1.png
    618
    465
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    586
    311
    media_image2.png
    Greyscale

(context of disclosure is for circuit components in for example a microwave in noisy or not in a microwave, and p 8 l 24-32 “an IR sensor may be configured to measure temperature of a dummy load, then, at least in some embodiments, the machine may include components, parts, or aspects (e.g., software) that enable the machine to perform the task.”,fig 1-4). Processor 150, temperature sensor 130,guide 110, detector 170 appear to be part of a circuit component. (p 7 l 10,p 12 l 5-15 “Dummy loads 165A and 165B may be operatively coupled with cavity 210 so that RF energy that is not absorbed in cavity 210 may be reflected back from and/or coupled to any one of radiating elements 220A and 220B and guided back to dummy loads 165A and 165B, respectively, where the RF energy may be absorbed and converted into heat. The temperature of dummy loads 165A and 165B measured by temperature sensors 130A and 130B may thus be indicative of the amount of RF energy that is absorbed in cavity 210 and, therefore, may provide an indication of the amount of RF energy absorbed by product 230.”) (abstract,p 1 l 10-20,p 3 l 20-25,p 20 l 20-p 21 l 5,20-p 22 l 15,p 12 l 31-p 16 l 28). For example on page12-13:
According to some embodiments, processor 150 may be operative to process the IR radiation sensed by temperature sensor 130 so that heating system 200 may be operated based on the sensed IR radiation. Otherwise stated, processor 150 may be operative to adjust, based on IR sensing by temperature sensor 130, one or more operating parameters of heating system 200. An operating parameter may for example relate to amplitude and/or frequency and/or a phase of RF radiation between radiating elements and/or a phase and/or power and/or heating duration and/or a radiating element within cavity and/or a product position within cavity. (Emphasis added.)

¶10: More particularly, the reference level is set based on an acceptable power loss amount of a dummy load for absorption of reflected power. The dummy load is added to the reflected power detector 5 on condition that the reflected power detector 5 is loaded with a circulator. Such a structure can prevent the solid-state component or the dummy load from being thermally broken.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                         

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761